Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims  6-7, 11-12, 19, 28, 33-46  are pending. Claims 19, 36 remain withdrawn. Claims 6-7, 11-12, 28, 33-35 are for examination.

Claim Rejections 35 U.S.C 112(b) rejection 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 6are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 6 is indefinite for the following reason:
Claim 6 recite “ microbial products”. it is unclear It is unclear as to what compounds are considered as “microbial”. 
Correction required.


Claim Rejections: 35 USC § 112, first paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 28, and 35 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a DNA construct comprising the nucleotide sequence of SEQ ID NO: 42  or 43, does not reasonably provide enablement for a nucleotide sequence having at least 95% sequence identity thereto, or comprising the nucleotide sequence of SEQ ID NO: 42 or SEQ ID NO: 43.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  Accordingly, the factors most relevant to the instant rejection are addressed in detail below.  
The breadth of the claims:  Claims 28 and 35  encompasses any DNA construct comprising  any nucleotide sequence having at least 95% sequence identity the nucleotide sequence of SEQ ID NO: 42 or SEQ ID NO: 43 having any function.  The function of a polynucleotide/encoded polypeptide cannot be predicted from its structure and the specification does not teach how to use polynucleotides/encoded polypeptides having any function or having no activity. Therefore, there is undue experimentation in making/using the claimed DNA construct.

The positions within a protein's amino acid sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity are limited in any protein and the result of such modifications is highly unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions, deletions, additions, and combinations thereof.
Methods for isolating or generating variants and mutants using random mutagenesis techniques were known in the art.  However, neither the specification nor the state of the art at the time of the invention provided the necessary guidance for altering the  nucleic acid  of SEQ ID NO:42 or 43 with an expectation of obtaining a nucleic acid encoding polypeptide having the same activity.  At the time of the invention, there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the same desired biological activity. For example, the reference of Witkowski et al. (Biochemistry. 1999 Sep 7; 38(36): 11643-50; PTO 892) teaches that only a single amino acid substitution results in conversion of the activity of a polypeptide to a second, distinct activity (see e.g., Table 1, page 11647).  
The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  While methods of isolating and/or generating variants of a nucleic acid encoding a polypeptide were known in the art at the time of the invention and the specification provides general teachings for searching and screening for the claimed invention, it was not routine in the art to screen by a trial and error process for all  nucleic acid encoding polypeptides having a substantial number of modifications as encompassed by the claim(s) for those that maintain the same desired activity.  General teachings from the specification regarding screening and searching for the claimed invention using  DNA hybridization or enzyme assays is not specific guidance for making and using the claimed invention.
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and additional working examples, the high level of unpredictability as evidenced by the prior art, and the amount of experimentation required, it would require undue experimentation for a skilled artisan to make and use the entire scope of the claimed invention.   
Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 6-7, 11-12 and33-34  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by   Helman et al. (US10689674),  and  Elango et al ( prot Sci, 1197, 6,  pp 556-568) .
Claims 11, 33 are  interpretation for art rejections: the claims not recite a limitation that the P. pastoris is transformed with the DNA construct of SEQ ID NO: 42, 43, 47, or 48 but that the P. pastoris is transformed to comprise MMO Hydroxylase (alpha, beta, gamma)  and MMO Reductase expressed from  said DNA construct.  Since  patentability of a product does not depend on its method of production, the prior need not teach the DNA construct of SEQ ID NO:42, 43, 47, or 48, but only the Methylosinus trichosporium OB3b MMO Hydroxylase (alpha, beta, gamma)  and MMO Reductase encoded by the DNA construct.
Helman (US 10,689,674) and prior art disclosing Methylosinus trichosporium OB3b MMOH alpha, beta, and gamma subunits and MMOR, which was known.  Helman discloses P. pastors transformed with a DNA construct encoding a Methylosinus trichosporium OB3b soluble methane monooxygenase, wherein the resulting P. pastoris oxidizes methane (Column 12, lines 12-63).  Methylosinus trichosporium OB3b soluble methane monooxygenase comprises an MMOH alpha, beta, and gamma subunits and MMOR encoded by SEQ ID NO: 42, 43, 47, or 48were known in the art Elango et al.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7, 11-12 and33-34  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by   Helman et al. (US10689674),  in view of Elango et al ( prot Sci, 1197, 6,  pp 556-568) .
Claims 11, 33 are  interpretation for art rejections: the claims not recite a limitation that the P. pastoris is transformed with the DNA construct of SEQ ID NO: 42, 43, 47, or 48 but that the P. pastoris is transformed to comprise MMO Hydroxylase (alpha, beta, gamma)  and MMO Reductase expressed from  said DNA construct.  Since  patentability of a product does not depend on its method of production, the prior need not teach the DNA construct of SEQ ID NO:42, 43, 47, or 48, but only the Methylosinus trichosporium OB3b MMO Hydroxylase (alpha, beta, gamma)  and MMO Reductase encoded by the DNA construct.

Helman (US 10,689,674) and prior art disclosing Methylosinus trichosporium OB3b MMOH alpha, beta, and gamma subunits and MMOR, which was known.  Helman discloses P. pastors transformed with a DNA construct encoding a Methylosinus trichosporium OB3b soluble methane monooxygenase, wherein the resulting P. pastoris oxidizes methane (Column 12, lines 12-63).
 Elango et al. Disclose Methylosinus trichosporium OB3b   gene expressing soluble methane monooxygenase comprises an MMOH alpha, beta, and gamma subunits and MMOR encoded by SEQ ID NO: 42, 43, 47, or 48.
One of skill in art at the time of the instant application filed would combine  Helman et al and Elango et al. to P. pastoris is transformed P. pastoris with DNA construct comprise MMO Hydroxylase (alpha, beta, gamma)  and MMO Reductase expressed from  Methylosinus trichosporium OB3b   gene expressing soluble methane monooxygenase comprises an MMOH alpha, beta, and gamma subunits.  Since  patentability of a product does not depend on its method of production, the prior need not teach the DNA construct of SEQ ID NO:42, 43, 47, or 48, but only the Methylosinus trichosporium OB3b MMO Hydroxylase (alpha, beta, gamma)  and MMO Reductase encoded by the DNA construct  It is obvious to combine the above arts.


Conclusion
Claims are 6-7, 11-12, 28, 33-35 are rejected.   No claim is allowed.
Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
Supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652